46 Mich. App. 377 (1973)
208 N.W.2d 219
PEOPLE
v.
EAGAN
Docket No. 12991.
Michigan Court of Appeals.
Decided April 24, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald A. Burge, Prosecuting Attorney, and Stephen M. Wheeler, Assistant Prosecuting Attorney, for the people.
*378 John P. Doerr, for defendant on appeal.
Before: LESINSKI, C.J., and HOLBROOK and ADAMS,[*] JJ.
LESINSKI, C.J.
Defendant appeals his plea-based conviction of breaking and entering, MCLA 750.110; MSA 28.305. In accepting the plea the trial judge informed the defendant, a 17-year-old, that if he did not plead guilty he would have the right to a trial; however, the trial judge failed to inform the defendant that he had a right to a trial by jury or by the court without a jury. This was error. People v Jaworski, 387 Mich. 21 (1972).
It cannot be said that defendants in criminal trials could be presumed to know of a right to trial by jury or by the court without a jury. A knowing, understanding, and voluntary waiver requires the right to be unequivocally explained. Where it is not done, the law presumes no waiver from a silent record. Boykin v Alabama, 395 U.S. 238; 89 S. Ct. 1709; 23 L. Ed. 2d 274 (1969).
That the right to trial and right to trial by jury are substantially different, no one could argue. See Duncan v Louisiana, 391 U.S. 145; 88 S. Ct. 1444; 20 L. Ed. 2d 491 (1968). This is precisely the reason we reverse.
Reversed and remanded.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.